Dismissed and Memorandum Opinion filed May 17, 2011.
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00180-CV
____________
 
IN THE INTEREST OF C.N., II
 

 
On Appeal from the 311th District Court
Harris County, Texas
Trial Court Cause No. 2001-46524
 

 
M E M O R
A N D U M   O P I N I O N
This appeal is from a judgment signed November 19, 2010.  The
record reflects the trial court granted appellant’s motion for new trial on
January 19, 2011.  Accordingly, there is no longer a final, appealable judgment
and this court has no jurisdiction.   
On April 12, 2011, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Anderson, Brown, and Christopher.